                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

SHARON ZIMMERMAN,                                 :
                                                  :
              Plaintiff,                          :      Hon. Joseph H. Rodriguez
                                                  :
              v.                                  :
                                                  :     Civil Action No. 1: 19-cv-19112
LOUIS M HAGARTY,                                  :
                                                  :      MEMORANDUM ORDER
              Defendant.                          :


       This matter comes before the Court by way of Defendant’s Notice of Removal

[Dkt. No. 1]. The Court has reviewed the notice of removal and has found it deficient.

       The Court finds:

       1.     On or about September 19, 2019, Plaintiff instituted this action in the

Court of Common Pleas of Montgomery County, Pennsylvania. [Dkt. No. 1].

       2.     On October 18, 2019, Defendant, Louis Hagarty (“Defendant”), removed

the case to this Court pursuant to 28 U.S.C. § 1332 and § 1441. [Dkt. No. 1].

       3.     When a civil action is removed, venue is determined pursuant to 28 U.S.C.

§ 1441.

       4.     Under 28 U.S.C. § 1441(a), “[e]xcept as otherwise expressly provided by

Act of Congress, any civil action brought in a State court of which the district courts of

the United States have original jurisdiction, may be removed by the defendant or the

defendants, to the district court of the United States for the district and division

embracing the place where such action is pending.”

       5.     This Court, the District Court for the District of New Jersey, does not

embrace the court in Pennsylvania where this action is pending.
       6.      Thus, the notice of removal fails to properly plead a proper basis for venue

pursuant to 28 U.S.C. § 1441(a) and therefore, this Court does not have jurisdiction over

this matter.

       For good cause shown,

       IT IS ORDERED this 24th day of October 2019 that this case is hereby

DISMISSED WITHOUT PREJUDICE.



                                                 /s/ Joseph H. Rodriguez____
                                                 JOSEPH H. RODRIGUEZ
                                                         U.S.D.J.
